       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                         Plaintiffs,
                                                           Civil Action No.: 19-cv-10101
            v.

 DAVID WILLIAM SMITH,

                         Defendant.


             OPTUM, INC. AND OPTUM SERVICES, INC.’S REPLY
    IN SUPPORT OF THEIR MOTION FOR AN INJUNCTION PENDING APPEAL
       AND/OR AN INDICATIVE RULING ON THE PENDNG MOTION FOR A
                    TEMPORARY RESTRAINING ORDER

       Smith’s opposition to Optum’s motion has two notable features. First, Smith does not

dispute that this Court has jurisdiction to enter an injunction pending appeal. The motion papers

showed, in detail, why the cases that prompted this Court to stay the litigation do not bar this

specific relief, and Smith does not argue otherwise.

       Second, Smith’s opposition illustrates vividly why an injunction is necessary to prevent

irreparable harm pending appeal. Smith admits that he currently is working for ABC, and asserts

that because no decision has yet been made about whether ABC is Optum’s competitor or

whether he has taken or used trade secrets, he is free to do whatever he wants while the appeal is

pending. If Smith is permitted to continue, there is a substantial chance that Optum’s trade

secrets will be forever lost before the appeal is resolved. The need for an injunction pending

appeal is therefore manifest, and this Court should grant one without delay.

       At the absolute minimum, the Court should enter an indicative ruling in Optum’s favor.

       I.        An Injunction Pending Appeal Is Available and Appropriate.

       1. Smith argues first that Federal Rule of Civil Procedure 62(d) does not apply because
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 2 of 10



his appeal “is not from an interlocutory order concerning an injunction,” but instead from “an

order refusing to compel arbitration.” Opp. 2. But numerous courts have applied Rule 62 to

interlocutory appeals under 9 U.S.C. § 16, reasoning that the denial of a motion to compel

arbitration “amounts to a denial of an injunction,” because an injunction is merely “a coercive

order by the court directing a party to do or refrain from doing something”—and a motion to

compel arbitration does precisely that: it orders the parties to arbitrate their dispute, and to refrain

from litigating it. Desktop Images, Inc. v. Ames, 930 F. Supp. 1450, 1451 (D. Colo. 1996)

(internal quotation marks omitted); see also Peck Ormsby Const. Co. v. City of Rigby, 2012 WL

914915, at *2-3 (D. Idaho Mar. 15, 2012) (applying Rule 62(c) to decide whether stay pending

appeal was warranted in interlocutory appeal from denial of motion to compel arbitration);

C.B.S. Employees Fed. Credit Union v. Donaldson, Lufkin & Jenrette Sec. Corp., 716 F. Supp.

307, 308-09 (W.D. Tenn. 1989) (similar). In other contexts, too, courts have concluded that a

motion to compel arbitration is, in fact, a motion for injunctive relief. See Curatola v. TitleMax

of Tennessee, Inc., 2018 WL 2728037, at *3 (W.D. Tenn. June 6, 2018) (holding that a motion to

compel arbitration is a motion for injunctive relief, and therefore a dispositive motion); Horizon

Plastics, Inc. v. Constance, 2000 WL 1176543, at *4 (D.N.J. Aug. 11, 2000) (holding that a

motion to compel arbitration is a “form[] of injunctive relief”). In support of the opposite

proposition, Smith cites three unpublished district court decisions—none of which involved an

appeal from the denial of a motion to compel arbitration, or analyzed whether such motions are

properly regarded as motions for injunctive relief. Those cases are therefore unpersuasive.

        In the alternative, the Court can bypass this argument by analyzing the pending motion

under the rubric of its inherent authority. As explained in the opening motion papers, Federal

Rule of Civil Procedure 62 merely codifies the principle that district courts have the inherent




                                                   2
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 3 of 10



power to act in aid of their jurisdiction and the jurisdiction of the court of appeals. Smith offers

no meaningful response to these authorities, and so his threshold argument fails.

       2. Smith argues next that the requested injunction would not preserve the status quo

because the “status quo” should be evaluated as the situation today, i.e., a situation in which

Smith is working for ABC and sharing Optum’s information with his new employer. Opp. 3-4.

Because an injunction would disrupt that state of affairs, he argues that it exceeds this Court’s

power under Federal Rule of Civil Procedure 62.

       This argument misconceives the nature of an injunction to preserve the status quo

pending appeal. The point of such an injunction is to prevent either party from suffering

irreparable harm while an appeal is pending, and ensure that a live controversy remains for the

appellate court to resolve. Recognizing that fact, courts generally hold that the “status quo” is

the “last peaceable uncontested status existing between the parties before the dispute developed.”

Guzzo v. Mead, 2014 WL 5317797, at *7 (D. Wyo. Oct. 17, 2014) (internal quotation marks

omitted); LaRouche v. Kezer, 20 F.3d 68, 74 n.7 (2d Cir. 1994); Muscogee (Creek) Nation v.

Oklahoma Tax Comm’n, 2009 WL 10695371, at *2 (N.D. Okla. Nov. 19, 2009); see also The

Late Charles Alan Wright, Arthur R. Miller et al., 11A Fed. Prac. & Proc. Civ. § 2948 (3d ed.)

(“This standard allows the court to restore the status quo ante when the continuation of the

changed situation would inflict irreparable harm on plaintiff.”). Consequently, when, as here, a

party has acted unlawfully, the Court is not required to defer to that unlawful status quo; it is

required to consider the status quo ante to protect the other party from harm. In this case, that

would mean issuing the requested injunction, because Smith was not working for ABC when this

lawsuit was filed on January 16, 2019. He began his work for ABC the following day. Smith

Testimony, TRO Hr’g Tr. Jan. 30, 2019, p. 139:1-2.




                                                  3
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 4 of 10



       One instructive case is Farrell-Cooper Mining Co. v. U.S. Department of the Interior,

2016 WL 4097091 (E.D. Okla. 2016). There, the Department of the Interior issued a Notice of

Violation (NOV) to the plaintiff, and the plaintiff sued in district court seeking vacatur of the

agency’s decision. While the suit was pending, enforcement of the NOV was not stayed. The

district court then concluded that it lacked subject matter jurisdiction, and thus dismissed the

action. Id. at *1. The plaintiff sought an injunction preventing the defendants from enforcing

the NOV pending appeal of the jurisdictional question, and the district court granted the

injunction, reasoning that to do so would “preserve the status quo pending appellate

determination,” and defining “status quo” to mean “the last peaceable uncontested status existing

between the parties before the dispute developed.” Id. at *3 n.7 (internal quotation marks

omitted). The court recognized that “[i]n one sense, enjoining enforcement of the NOV disturbs

the status quo,” because enforcement was permitted at the time of appeal—but it held that “in

another sense,” the injunction “preserves” the status quo, because otherwise the plaintiff would

“be subjected to much greater harm before exhaustion of remedies or its Tenth Circuit appeal

may be concluded.” Id.

       Farrell-Cooper is indistinguishable from this case: even though the Court held that it

lacked jurisdiction to rule on Optum’s principal merits arguments, it has the power to preserve

the status quo by protecting Optum from harm at Smith’s hands while the appeal remains

pending. Indeed, here, the case for injunctive relief protecting Optum is even stronger because

the appeal is Smith’s, not Optum’s. To allow him to use the pending appeal to defeat a request

for temporary injunctive relief would be tantamount to delivering a win on the merits to Smith—

even though he has not won any merits argument.

       The three cases Smith cites do not compel the opposite conclusion. In each of them, the

district court first affirmatively found that the party seeking an injunction pending appeal was not


                                                  4
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 5 of 10



entitled to relief. Thus, in Apple, Inc. v. Samsung Electronics Co., 2012 WL 1987042, *1-3

(N.D. Cal. June 4, 2012), the district court had refused to enjoin the sale of certain computer

tablets, and again refused to enter an injunction to that effect while the appeal was pending. In

Greater Houston Small Taxicab Co. Owners Ass’n v. City of Houston, Texas, 2011 WL

13203124, at *1 (S.D. Tex. Mar. 16, 2011), the district court had granted summary judgment to

the defendant, and refused to enjoin the defendant’s conduct pending appeal. And in Barringer

v. Griffes, 810 F. Supp. 119, 119-20 (D. Vt. 1992), the district court had held that the state tax in

question was constitutional, and refused to enjoin the collection of that tax pending appeal. In

each case, the district court’s ruling in the non-moving party’s favor had recognized that the

party’s conduct was part of the lawful status quo—such that an injunction in the other direction

would have changed the status quo.

       This case, like Farrell-Cooper, is different. Here, no court has ever held that Smith’s

conduct is part of a lawful status quo—and all evidence in the record is to the contrary.

Moreover, at the time this lawsuit was filed, the “status quo” was not that Smith was working for

ABC. Even though he has now pressed forward with his unlawful conduct, there is good reason

to think that further irreparable harm can be prevented through swift judicial action. That is the

status quo the Court should protect.

       3. Smith argues that issuing the requested injunction would collide with the First Circuit

because the First Circuit currently is considering whether an arbitrator or this Court will

adjudicate Optum’s application for a TRO. Opp. 4. But the requested relief here is distinct from

the TRO because it is limited in duration to the pendency of the appeal (which Smith can move

to expedite). Moreover, the legal issues here are distinct from the issues on appeal: the appeal is

about the meaning of the Arbitration Policy, and that is all; the debate over the propriety of

injunctive relief pending appeal involves some assessment of the merits of the appeal, but


                                                  5
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 6 of 10



principally revolves around the risk of irreparable harm, the balance of hardships, and the public

interest. See, e.g., LaRouche, 20 F.3d at 72 (“[A] grant of injunctive relief pending appeal does

not depend solely or even primarily on a consideration of the merits.”). To the extent the merits

issue overlaps, that overlap does not matter because nothing the district court does here will

undermine the First Circuit’s ability to rule on the merits question.

       More fundamentally, as explained above, Smith’s position, if accepted, will frustrate the

purposes of the appeal. If Smith proceeds to work for ABC without regard for the restrictions in

his contract, then it may not matter what the First Circuit decides about who has the power to

issue a TRO: the disclosure of Optum’s information would be a fait accompli, and nobody—

neither this Court nor the arbitrator—would have the power to unring the bell. The only way to

steady the ground under the First Circuit’s feet is to maintain the status quo that existed before

this dispute developed.

       4. Smith contends that the motion is effectively a motion for reconsideration. That is

simply wrong. As explained above, the relief sought in the present motion is different from the

TRO. Moreover, this Court has never denied Optum’s motion for a TRO on the merits: instead,

it concluded that it had the power to enter a TRO, but then stayed the case before it could decide

whether to enter one or not—which means that Optum cannot be seeking reconsideration of that

denial. Finally, to the extent Smith is arguing that the motion is effectively seeking

reconsideration of the February 5 stay order, Smith has not disputed that the jurisdictional

arguments that led this Court to stay the case do not apply to the requested relief—again, because

the requested relief is different. Thus, no reconsideration of the stay is necessary to grant the

relief requested here.

       5. Smith argues that Optum’s cases are not on point. But all of Smith’s criticisms of the

cited authorities have been addressed above. These cases plainly hold that an injunction pending


                                                  6
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 7 of 10



appeal is available, even after a notice of appeal has been filed (a point Smith does not dispute),

and even with respect to the matters on appeal.

       6. Finally, Smith makes a halfhearted merits argument, contending that Optum does not

have viable claims for trade secret theft or breach of contract. Opp. 7-9. Smith is wrong,

however, to argue that the success of his pending appeal is irrelevant to whether the Court should

grant an injunction pending appeal. If, as this Court recognized, Optum is likely to prevail in the

pending appeal, that counsels in favor of an injunction to protect Optum while the appeal

progresses: otherwise, as explained above, Smith’s meritless appeal could allow him to obtain a

de facto win on the merits, which would be perverse.

       As to the merits of Optum’s underlying claims, those are ultimately for the arbitrator to

resolve. But to the extent they are relevant to the present injunction request, the briefing in

support of the TRO, the supporting affidavits, and the live testimony before this Court show that

Optum has strong claims against Smith. There is no need to repeat those contentions here; the

Court is well-familiar with the facts in the record, and there is more than enough there to justify

protecting Optum from further irreparable harm while Smith’s appeal is pending.

       II.     At a Minimum, an Indicative Ruling Is Warranted.

       Smith’s response to Optum’s request for an indicative ruling pursuant to Rule 62.1 is

equally unconvincing. Smith’s entire argument is premised on a condition not found anywhere

in the rule. He contends (at 5) that Rule 62.1 permits an indicative ruling while an appeal is

pending “if, but only if, the trial court’s ruling might cause the appellate court to remand rather

than to pursue the appeal.” Smith has invented that limitation out of thin air. The plain text of

the rule applies to “a timely motion” “for relief that the court lacks authority to grant because of

an appeal that has been docketed and is pending.” Fed. R. Civ. P. 62.1(a). Optum’s motion for a




                                                  7
        Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 8 of 10



TRO is plainly that—it was timely filed and this Court has determined that it lacks authority to

grant it because of Smith’s pending appeal.

        The text of Federal Rule of Appellate Procedure 12.1 also plainly refutes Smith’s

contention that it applies only to issues that, if decided by the district court, would cause the

appeals court to abandon the appeal. That rule states that, “[i]f the district court states that it

would grant the motion or that the motion raises a substantial issue, the court of appeals may

remand for further proceedings but retains jurisdiction unless it expressly dismisses the appeal.”

Fed. R. App. P. 12.1(b) (emphasis added). Rule 12.1 plainly contemplates that the default

disposition when a court of appeals remands based on an indicative ruling is that the remand will

be limited to the purpose of ruling on the relevant motion—and that the court of appeals will

retain jurisdiction over the pending appeal, presumably for the purpose of resuming the appeal

after the district court rules on the request for relief.

        Smith relies on the Advisory Committee notes, claiming (at 6) that the “purpose” of

permitting indicative rulings only on issues that would cause the court of appeals to abandon the

appeal “is manifest” in those notes. In fact, the opposite is true. The committee notes to Rule

62.1 begin by stating: “This new rule adopts for any motion that the district court cannot grant

because of a pending appeal the practice that most courts follow when a party makes a Rule

60(b) motion to vacate a judgment that is pending on appeal.” Fed. R. Civ. P. 62.1 advisory

committee notes (2009) (emphasis added). Although the practice of indicative rulings arose in

the context of post-appeal motions under Federal Rule of Civil Procedure 60(b), 16A The Late

Charles Alan Wright, Arthur R. Miller et al., Federal Practice and Procedure § 3958.10 (4th ed.),

both the plain text of the rule and the committee’s unambiguous explanation of its intent confirm

that Rule 62.1 extends to any motion over which a district court cannot exercise jurisdiction

because of a pending appeal. As the committee explained, “[t]his clear procedure is helpful


                                                    8
       Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 9 of 10



whenever relief is sought from an order that the court cannot reconsider because the order is the

subject of a pending appeal.” Fed. R. Civ. P. 62.1 advisory committee notes (2009). Under this

Court’s view of its jurisdiction in this case, Optum’s motion for a TRO falls squarely within that

category.

       Smith’s resort to cases in which district courts declined to exercise their discretion to

issue indicative rulings on different types of motions is fruitless. It is unremarkable that some

district courts will opt not to grant a motion for an indicative ruling with respect to some requests

for relief. But nothing in the rule prohibited issuing an indicative ruling in any of the cases

Smith relies on.

       Finally, Smith errs in contending (at 6) that Rule 62.1 cannot apply to Optum’s motion

for a TRO because it would “overlap[] with (and indeed pretermit[]) the question on appeal of

who decides which forum should undertake to determine which applications for injunctive

relief.” An indicative ruling from this Court would not be a TRO; it would simply indicate how

this Court would rule on the pending request for a TRO or would state that that request raises a

substantial issue. The court of appeals would then have discretion to remand for the limited

purpose of ruling on the motion—or not to do so. The court of appeals may well prefer to know

whether this Court would grant a TRO and, if so, what type of relief it would award when it

considers Smith’s arguments about which body has jurisdiction to award interim relief. And it

may prefer to have injunctive relief in place that preserves Optum’s important rights while

Smith’s appeal is pending. If it prefers the opposite, it can decline the invitation to remand. But

none of that is relevant to whether Optum is within its rights to request the indicative ruling.

       III.    Conclusion

       Optum’s motion should be granted.




                                                  9
      Case 1:19-cv-10101-MLW Document 66-1 Filed 02/08/19 Page 10 of 10



                                                          Respectfully submitted,

                                                          OPTUM, INC. and
                                                          OPTUM SERVICES, INC.,

                                                          By their attorneys,

                                                          /s/ Russell Beck
                                                          Russell Beck, BBO No. 561031
                                                          Stephen D. Riden, BBO No. 644451
                                                          Hannah Joseph, BBO No. 688132
                                                          Beck Reed Riden LLP
                                                          155 Federal Street, Suite 1302
                                                          Boston, Massachusetts 02110
                                                          617.500.8660 Telephone
                                                          617.500.8665 Facsimile
                                                          rbeck@beckreed.com
                                                          sriden@beckreed.com
                                                          hjoseph@beckreed.com
 Dated: February 8, 2019




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
February 8, 2019, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                          /s/ Russell Beck




                                                 10
